 Case 15-50792        Doc 443    Filed 12/27/19 Entered 12/27/19 14:11:38                 Desc Main
                                  Document     Page 1 of 1
                      UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF MINNESOTA
 In re:
                                                                       Case No. BKY 15-50792
           Diocese of Duluth


           Debtor                                                                 Chapter 11 Case


                ORDER AND FINAL DECREE CLOSING CHAPTER 11 CASE


         A plan having been confirmed on October 21, 2019 and the debtor in possession having
filed a final report and account with respect to administration of the estate and the estate having
been fully administered:

          IT IS ORDERED: The case is closed.




        December 27, 2019
Dated: ________________________
                                                                /e/ Robert J. Kressel
                                                            ______________________________
                                                                United States Bankruptcy Judge




cc:       Debtor                                                     NOTICE OF ELECTRONIC ENTRY AND
                                                                     FILING ORDER OR JUDGMENT
          Debtor’s Attorney                                          Filed and Docket Entry made on12/27/2019
          U.S. Trustee                                               Lori Vosejpka, Clerk, by SLS




08/11/94;0105;122009;050814.
